Griven, C. J.
Fire insurance: action on policy: breach of conditions as to encumbrance: evidence. I. On the former appeal herein (71 Iowa, 69), it was held that ‘ ‘ the renewal or change of the encumbrance was not necessarily a breach of the condition of the policy. If the encumbrance' remaining upon the land unsold should be less in proportion to the quantity than was upon the land when the policy was issued, there was surely no breach of the condition against encumbrances; or if, for any reason, the hazard should not be increased by the change, so that no higher rate of premium would be demanded, there would arise no violation of the condition. The question, then, in order to determine whether there has been a breach of the condition, is this: Was the risk increased, or was defendant’s security decreased, by the change of the encumbrance % This is a question of fact, and should have been left to the jury.” We think the same rule applies to a sale of parts of the land and purchase of other lands, and to any change in the use *219made of the insured premises. It was proper for the jury to determine what changes, if any, had been made in the encumbrances, title or use of the premises, and whether by such change the risk was increased, or the defendant’s security decreased. Though there were changes in the respects alleged, if they did not increase the risk, or decrease the security, then there was no breach of the conditions as to title, encumbrance or use; but, if there was such a change, in either respect, as did increase the risk, or decrease the security, then there was a breach of the condition. The testimony set forth in the record shows beyond controversy that, notwithstanding the payment of six hundred dollars of the encumbrance, the sale of part of the lands upon which the sixteen hundred dollars encumbrance rested, and the renewal of the encumbrance on the remaining lands, was, in fact, an increase of the encumbrance upon the lands unsold. It also appears that the plaintiff’s interest in the lands purchased was not equivalent to her interest in the lands sold, and, hence, there was a decrease of the security to the defendant. Under the state of the evidence we think the court should have sustained the defendant’s motion for verdict, on the ground that the uncontroverted evidence shows an increase of the encumbrance and a decrease of the security.
_._. "Stiona byCon' ftr'evidence?’’ II. On the trial the plaintiff was permitted to prove, over the objection of the defendant, what was said to and by one Bangs, in relation to a contemplated sale of part of the land, about renewing part of the sixteen-hundred-dollar mortgage and about using a hay-press in the barn. It appears that Bangs was a soliciting agent for the defendant, and took the application of the plaintiff. It is note] aimed that he made any mistake in taking said application, or that he had any authority to approve, modify or reject applications, or to waive, any conditions in policies issued. The plaintiff claims the right to introduce this evidence, as tending to show notice to the company that part of the land had been sold, that the *220encumbrance was changed, and that a hay-press was being used. Notice to a corporation must be to an’officer or agent charged under the law, or by virtue of his office or agency, with respect to the matter about which the notice is given. Cook v. City of Anamosa, 66 Iowa, 427. As Bangs had no authority to waive any of the conditions of the policy, notice to him was not notice to the company, and the court erred in admitting that testimony.
_._. tooreaseoí testimony. i_____. as CTidenw:65 foundation, III. One of the issues to be determined was whether the operation of a hay-press in the barn was a different use from that mentioned in the application, and whether such use increased the risk. The defendant called C. D. Yan Vetchen and G. S. Garfield. Van Vetchen testifies to three years’ experience in insurance, and Garfield to not quite six years’. Several questions were put to each of these witnesses, tending to show in what list or class a barn in which is operated a hay-press by horse-power would be placed for purpose of insurance, and as to whether such risk is considered more hazardous by insurance companies than a barn used for ordinary purposes, to each of which the plaintiff objected as immaterial and incompetent, and objections were sustained. Some of the questions put to these witnesses called for the opinion of the witnesses as to whether the use of a hay-press increased the risk, while others called for the classifications made by insurance companies. It being a question as to whether the use of a hay-press increased the risk or not, we think the witnesses should have been permitted to give their opinion on - that subject; but, as a book was produced and offered as showing the classification by insurance companies, we think that, rather than the recollection of the witnesses, was the best evidence as to such classifications. The book produced and offered was identified by Mr. Van Vetchen as the rules of the “Iowa Board of Under-writers? ’ 5 covering the rates of premium for the state of Iowa. He testified that “the Iowa Union of Underwriters is an organization of insurance men representing the various insurance companies *221that are authorized to do business in the state of Iowa.” Upon this identification the defendant offered certain parts of said book in evidence, showing the classification of barns in which hay-presses were used, to which the plaintiff objected, and objection was sustained. There was no error in sustaining this objection. To be entitled to have the book received in evidence, the defendant should have made the proper preliminary proofs to the court. If the Iowa Union of Underwriters have prepared a classification of risks, based upon actual observation and experience as to the cause of fires, that is received as authority in insurance business, such classification would be entitled to consideration in determining whether one use was more hazardous than another; but as the defendant made no such proofs as to the character of the book sought to be introduced, the objection was properly sustained. Por the errors stated, the judgment of the district court is Reversed.
Robinson, J., assents to the-conclusion of the foregoing opinion, but not to all the grounds upon which it is based.